Hallett, J
(orally).
An action of ejectment was brought by six persons against four to recover two mining claims. The title, as stated in the complaint, appears to be in four of the plaintiffs. F. E. Holland and B. M. Hypes, two of the plaintiffs, own a considerable interest in the claims, and they are citizens of the State of Missouri. Two of the plaintiffs, J. W. West and W. M. B. Worth-ington, own one-twelfth interest each; Charles A. Jones and Charles A. Daily are lessees of the plaintiffs. West and Worth-ington, Jones and Daily, the two plaintiffs who own a twelfth interest of the claims, and the lessees, are citizens of this State; the defendants also are citizens of this State; and the question is, whether the action can be maintained here by these plaintiffs against these defendants. On that the rule is, that all of the plaintiffs who have any interest in the property must have a different citizenship from the defendants. Assuming that Jones and Daily, as lessees, have no substantial interest in the property, or, at least, that they need not be joined in this action, West and Worthington remain having a twelfth interest each. They have no standing in this Court, and cannot prosecute an action here against other citizens of the same State.
The averment in the complaint that this is an action that involves the “construction and consideration of the laws of the United States, upon the subject of mines and mining, and the validity and title to mining claims, occurring and arising thereunder,” is not sufficient to show a cause of action- arising under the laws of the United States. The question which arises under those laws, and the difference of opinion between parties as to the meaning and effect of those laws, is to be stated in the complaint to show such cause of action.
The authority which -we follow on that subject is Keyes v. The Gold Washing Company, in 6 Otto. In that case it was *526decided that there must be a controversy between parties as to the meaning and effect of a law of the United States. It is not sufficient that they base their right to recover upon the acts of Congress relating to mining claims, but there must be some dispute between the parties as to the construction of those laws. »
A. Danford, for plaintiffs.
D. T. Sapp, for defendants.
The action is one which cannot be maintained in this Court, and will be dismissed, pursuant to the motion of the defendants.